Citation Nr: 0934352	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-31 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of death of 
the appellant's spouse.


WITNESSES AT HEARING ON APPEAL

Appellant & Her Father



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the deceased who 
served on active duty from January 2002 to November 2002.  
The deceased spouse died in November 2002.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2004 decisional letter of the Philadelphia, 
Pennsylvania Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for cause of death 
based on a finding that the death of the appellant's spouse 
was the result of willful misconduct.  The deceaseds claims 
file is now in the jurisdiction of the San Diego, California 
RO.  In August 2006, the appellant appeared at a hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is of record.  The case was before 
the Board in July 2007 when it was remanded for further 
development.

As an initial matter, the Board notes that, under VA 
regulations, the term 'Veteran' means a person who served in 
the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (2008).  For compensation 
and dependency and indemnity compensation (DIC) the term 
'Veteran' includes a person who died during active service 
and whose death was not due to willful misconduct.  38 C.F.R. 
§ 3.1(d)(1).  The record reflects that the deceased served on 
active duty for less than a year at the time of his death 
with no prior service.  As the Board determines herein that 
his cause of death was due to willful misconduct, he is not 
entitled to 'Veteran' status under 38 C.F.R. § 3.1(d)(1).  
Hence, he will be referred to as either the appellant's 
spouse or the deceased.






FINDINGS OF FACT

1. The appellant's spouse died in November 2002; the autopsy 
report states that the cause of his death was accidental 
multidrug overdose including cocaine, fentanyl, and 
antidepressants.  

2. The death of the appellant's spouse was proximately caused 
by his knowing ingestion of multiple illegal drugs taken to 
experience their effects.


CONCLUSION OF LAW

Service connection for the cause of the death of the 
appellant's spouse is not warranted.  38 U.S.C.A. §§ 101, 
105, 1110, 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.5, 3.301, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United  
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected disability; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant was advised of VA's duties to notify and assist 
in the development of her claim.  While she did not receive 
complete notice prior to the initial rating decision, an 
October 2006 letter provided essential notice, particularly 
that she needed to submit evidence showing that the injuries 
resulting in her spouse's death were incurred in the line of 
duty and not due to willful misconduct.  The October 2006 
letter also informed her of the evidence VA was responsible 
for providing and the evidence she was responsible for 
providing.  A September 2007 letter advised her of the 
criteria governing effective dates of awards.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  Notably, as her spouse died while he was on active 
duty, he did not have any service-connected disabilities; 
hence, she is not prejudiced by non-receipt of notice of how 
to substantiate a claim based on a previously service-
connected disability.  A July 2009 supplemental statement of 
the case (SSOC) readjudicated the matter after the appellant 
had an opportunity to respond to the October 2006 letter and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(finding that a timing defect can be cured by notice followed 
by readjudication of the claim by the Agency of Original 
Jurisdiction).  
The appellant's spouse's pertinent service personnel and 
treatment records and his autopsy report have been secured.  
As this claim is being denied based on a finding that his 
death was due to willful misconduct (and is not a veteran), 
further development via a VA medical opinion is not 
necessary.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of a 
Veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312; 38 U.S.C.A. Chapter 11.

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  An injury or death 
incurred during active military, naval, or air service will 
be deemed to have been incurred in the line of duty when the 
person on whose account benefits are claimed was, at the time 
the injury was suffered or death occurred, in active 
military, naval, or air service, whether on active duty or on 
authorized leave, unless such injury or disease was a result 
of the person's own willful misconduct or the abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 101, 105, 1110; 38 C.F.R. 
§§ 3.1(m), 3.5, 3.301.

Section 105 creates a presumption of service connection for 
injuries that occur during active duty unless a preponderance 
of the evidence establishes that the injury was the result of 
the person's own willful misconduct.  See Thomas v. 
Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Shedden 
v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).

"Willful misconduct" is defined as an act involving 
conscious wrongdoing or known prohibited action.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences 
and must be the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n).

With regard to drug use, 38 C.F.R. § 3.301(c)(3) states that 
the isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct and 
origin.  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  Id.

An injury or disease incurred during active duty service 
shall not be deemed to have been incurred in the line of duty 
if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally obtained), 
the intentional use of prescription or nonprescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301(d).

Service treatment records (STRs) show that on the deceased's 
November 2000 enlistment examination drug test results were 
positive for cocaine.  The deceased reported that he had used 
marijuana three times.  The recommendation was that he be 
retested for cocaine after 12 months and reconsidered at that 
time for enlistment.  A December 2001 notation indicates that 
the deceased used cocaine one time the day before his 
enlistment examination.  The December 2001 examining 
physician indicated that he was qualified for enlistment.  

STRs reflect the deceased was treated several times during 
service from February 2002 through September 2002 for knee 
pain, ankle pain, foot problems, and allergic rhinitis.  
Drugs prescribed or provided for treatment of these 
conditions included Phenergran (prescribed to relieve 
allergic symptoms), Dicloxacillin (an antibiotic to treat 
hallux), various cold medicines, and motrin and naproxen (for 
pain relief).

The December 2002 autopsy report reflects that a full autopsy 
was completed on the appellant's spouse.  It notes that the 
appellant reported the deceased had complained of having 
sinus congestion for several days and on the morning of the 
day of his death, he complained of being dizzy.  The 
appellant gave him one Meclizine tablet at 5:30 in the 
afternoon and he took a nap.  She found him cold and blue 
less than an hour later.  Autopsy findings revealed acute 
sinusitis along with marked bilateral pulmonary edema and 
congestion.  The toxicology report revealed "multiple drugs 
in the urine and blood including lethal/toxic levels of 
cocaine metabolite, fentanyl, and sertraline."  Trazodone 
was also detected in therapeutic blood levels.  Doxepin, 
dextromethorphan, phenylpropanolamine, and ephedrine were 
reported to be in the urine, but not the blood.  The 
pathologist provided the following opinion: "Considering the 
clinical history, lack of significant pathologic findings at 
autopsy, and toxicological results, the cause of death is 
consistent with multidrug overdose.  The manner is considered 
accident at this time."  

A January 2004 line of duty determination by the Marine Corps 
finds that the deceased's "death was the result of his 
intentional misconduct and willful negligence in that he 
intentionally ingested the following illegal substances: 
cocaine, fentanyl, se[r]traline, trazodone, dextromemthorpan 
[sic], doxepin, sympathomimetic amine (phenypropanlamine), 
[and] symphhomimetic amine (ephedrine)."  

Statements from the appellant indicate her belief that her 
spouse died from an aneurysm rather than a drug overdose and 
that if her spouse was a misconduct Marine than she would not 
have received the benefits she received from the military, 
including Serviceman's Group Life Insurance, and that her 
spouse would not have been buried with full honors, promoted 
to PFC, or received an honorable discharge upon his death.  
She has also stated that records regarding the investigation 
into his death are incomplete because the chain of custody 
was broken.

At the August 2006 hearing, the appellant testified that her 
spouse was not feeling well the day he died.  She testified 
that they had gone to the commissary that morning to purchase 
ingredients to make a Thanksgiving turkey.  Her spouse was 
having pain in his eyes and face; he went to sleep and then 
never woke up.  She believed the listed cause of his death 
was incorrect and that he died from sinusitis edema.  She 
stated she did not get an independent autopsy completed and 
had not sought any medical opinion from any doctor regarding 
the cause of her spouse's death.

As noted, there is a presumption of service connection for a 
death that occurs during active duty.  38 U.S.C.A. § 105.  
Here, that presumption is rebutted as a preponderance of the 
evidence shows the deceased's death was proximately due to 
his willful misconduct from knowingly ingesting multiple 
illegal drugs.  A January 2004 line of duty determination by 
the Marine Corps concluded that his death was due to his 
willful negligence by intentionally ingesting several illegal 
substances.  The autopsy report reflects that the deceased 
had lethal doses of cocaine, a prescription painkiller, and a 
prescription antidepressant in his system.  Additionally, 
levels of other prescription antidepressants were found in 
his urine.  

Cocaine is an illegal drug; hence, the deceased's ingestion 
of this drug constitutes drug abuse as defined by regulation.  
38 C.F.R. § 3.301(d).  The record does not reflect that he 
had been given prescriptions for any of the other drugs found 
in his system.  The appellant has not alleged and there is no 
evidence that her spouse was being treated for depression or 
any other psychiatric disorder.  While STRs reflect treatment 
for knee and ankle pain, he was told to treat the pain with 
motrin and naproxen; there is no evidence he had been 
prescribed the more potent painkiller fentanyl that was found 
in his blood.  The appellant has not alleged that her spouse 
was seeking treatment for any condition through a non-
military treatment provider.  The logical conclusion is that 
if he had been prescribed any painkillers or antidepressants 
and was taking them for legal therapeutic purposes, such 
would be reflected in his STRs.  The Board notes the 
appellant has indicated that records of the investigation 
into her spouse's death are incomplete; however, she has not 
stated that his STRs are incomplete and there is no 
indication in the record that the claims file does not 
contain the entirety of the deceased's STRs.  As his STRs do 
not show prescriptions for these drugs, it appears he had not 
been prescribed them; hence, his ingestion of these 
prescription drugs constituted drug abuse as he was illegally 
taking them.  Id.  

While regulations state that the isolated and infrequent use 
of drugs by itself is not willful misconduct, they also state 
that when drugs are used to enjoy or experience their effects 
and the effects result proximately and immediately in death, 
such death will be considered the result of the person's 
willful misconduct.  38 C.F.R. § 3.301.  Here, there is no 
evidence in the record to reflect the deceased was ingesting 
a mixture of cocaine or unprescribed prescription drugs for 
any reason other than to experience its effects.  The 
appellant has not alleged that someone slipped him these 
drugs or that he was otherwise unaware of what he was taking.  
It is notable that the deceased's November 2000 service 
enlistment examination reflects that he had taken cocaine on 
at least one prior occasion.  As a result, he was likely 
aware of the effects of this drug and would not have taken 
cocaine if he did not want to experience its effects.

While the appellant has alleged that her spouse died from 
sinusitis edema or an aneurysm and that the finding he died 
from a drug overdose is incorrect, she has not provided any 
competent (medical) evidence to support her claim.  Her 
statements regarding the cause of his death are not competent 
(medical) evidence, as she is a layperson, and lacks the 
training to opine regarding medical etiology.  The question 
of what caused her spouse's death is a complex medical 
question not capable of resolution by lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes the appellant's contention that if her spouse 
died because of willful misconduct then the military would 
not have given her certain benefits and would not have 
honorably discharged her spouse with a promotion to PFC upon 
his death.  However, the matter of whether these benefits 
were appropriately granted by the Marine Corps is not within 
the province of VA's adjudication and will not be further 
addressed by the Board.  

The Board may consider only independent medical evidence to 
support its findings and cannot reach its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  The medical evidence of record concludes that 
the proximate cause of the appellant's spouse's death was the 
knowing ingestion of multiple illegal drugs; hence, the Board 
is precluded from making a finding to the contrary.  
Additionally, the Marine Corps's January 2004 line of duty 
determination concluded that his death was not in the line of 
duty and was due to willful misconduct.  As a result, the 
Board finds that the presumption that the appellant's 
spouse's death occurred in the line of duty is rebutted as a 
preponderance of the evidence shows his death was due to 
willful misconduct from his knowingly ingesting a mixture of 
illegal drugs that unfortunately resulted in his death.  The 
claim of service connection for cause of death of the 
appellant's spouse must be denied.




ORDER

Service connection for the cause of death of the appellant's 
spouse is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


